Citation Nr: 1760085	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-35 635	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, prior to April 4, 2016, and in excess of 20 percent thereafter, to include the propriety of the rating reduction from 20 percent to 10 percent effective August 1, 2017.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability, to include the propriety of the rating reduction from 10 percent to noncompensable effective August 1, 2017.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain with limited flexion, to include the propriety of the rating reduction from 10 percent to noncompensable effective August 1, 2017.

5.  Entitlement to an initial evaluation in excess of 20 percent for left knee instability, to include the propriety of the rating reduction from 20 percent to noncompensable effective August 1, 2017.

6.  Entitlement to an initial evaluation in excess of 30 percent for left knee strain with limited extension.

7.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

8.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

9.  Entitlement to an initial evaluation in excess of 30 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel.

10.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from August 1972 to July 1982.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from a November 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The November 2013 rating decision granted service connection for a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia and irritable bowel (with a 30 percent disability rating effective January 22, 2007) and for lower left extremity radiculopathy (with an evaluation of 20 percent effective June 18, 2013).  The Veteran filed a Notice of Disagreement with both ratings in November 2014.

The October 2014 rating decision granted service connection for a cervical spine disability (with an evaluation of 10 percent), right lower extremity radiculopathy (with an evaluation of 10 percent), and right and left knee strains (with evaluations of 10 percent each).  All grants were made effective January 17, 2014.  The RO also denied service connection for erectile dysfunction.  The Veteran filed a Notice of Disagreement regarding these issues in October 2015.

In February 2015, the Board remanded the issues from the November 2013 rating decision for further development.

In January 2017, the Board granted an earlier effective date of February 1, 2012 for the Veteran's lower left extremity radiculopathy and remanded the remainder of the issues on appeal for further evidentiary development.  The Board finds that the requested development has been substantially complied with and the appeal is ready for review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The RO granted an increased the Veteran's cervical spine disability rating to 20 percent, effective April 4, 2016, in an April 2016 decision.  The RO also granted service connection for right and left knee instability (with a 20 percent and 10 percent evaluation, respectively), effective April 4, 2016.  In a March 2017 rating decision, the RO granted service connection for left knee strain with limitation of extension (with a rating of 30 percent, effective January 26, 2017).  Because both the April 2016 and March 2017 decisions constituted a partial grant of benefits sought on appeal, the issues of higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The March 2017 rating decision also proposed four rating reductions.  The RO proposed reducing the Veteran's cervical spine disability to 10 percent, reducing left knee strain with limited flexion to 0 percent, reducing left knee instability to 0 percent, and reducing right knee instability to 0 percent.  These proposed reductions were enacted in a May 2017 rating decision.  All of the reduced evaluations were effective August 1, 2017.  The RO also granted entitlement to total disability based on individual unemployability (TDIU) effective August 1, 2017.

The RO issued the March 2017 rating decision as part of the process of developing the issues on appeal and readjudicating the Veteran's entitlement to increased ratings.  As such, the rating decision was also a denial of the issues of entitlement to increased ratings already on appeal.  Therefore, the Veteran's appeal of his initial ratings has brought before the Board the issue of the propriety of the rating reductions, as well as the issue of an increased rating for such disabilities.

The issues of entitlement to increased ratings for cervical strain, right knee strain, right knee instability, left knee strain with limited flexion, left knee strain with limited extension and left knee instability, and the issue of service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The evidence of record at the time of the March 2017 rating decision failed to establish objective improvement in the Veteran's cervical spine and right and left knee disabilities.

2.  The Veteran's left lower extremity radiculopathy is characterized by mild paralysis of the sciatic nerve, moderate constant pain, severe intermittent pain, moderate paresthesia and moderate numbness, but does not involve muscular atrophy or complete paralysis of the sciatic or musculotaneous nerve.

3.  The Veteran's right lower extremity radiculopathy is characterized by mild paralysis of the sciatic nerve, moderate constant pain, severe intermittent pain, moderate paresthesia and moderate numbness, but does not involve muscular atrophy or complete paralysis of the sciatic or musculotaneous nerve.

4.  The Veteran's gastrointestinal disability is characterized by persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain and mild vomiting, but does not involve material weight loss and hematemesis or melena with moderate anemia.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for the cervical spine disability from 20 percent to 10 percent, effective August 1, 2017, was improper, and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2017).

2.  The reduction in the rating for right knee instability from 10 percent to a noncompensable rating, effective August 1, 2017, was improper, and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  The reduction in the rating for left knee strain with limited flexion from 10 percent to a noncompensable rating, effective August 1, 2017, was improper, and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.  The reduction in the rating for left knee instability from 20 percent to a noncompensable rating, effective August 1, 2017, was improper, and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8620 (2017).

6.  The criteria for an initial evaluation of 20 percent, but no higher, for right lower extremity radiculopathy are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8620 (2017).

7.  The criteria for an initial evaluation in excess of 30 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.



II.  Rating Reductions

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such a change are based upon a thorough examination.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

When the reduction in evaluation of a service-connected disability would result in a reduction or discontinuance of compensation payments, specific procedural steps are required under 38 C.F.R. § 3.105(e), including the issuance of a proposed rating, granting 60 days for the presentation of additional evidence by the Veteran, and restrictions on when the reductions may be effective.  Specific procedural steps are also required for ratings that have been in place for five years or more under 38 C.F.R. § 3.344.  

Even when a reduction is not subject to the referenced procedural requirements, it is still subject to general VA regulations "applicable to all rating reductions regardless of whether the rating has been in effect for five years or more."  Brown, 5 Vet App at 420.  In all cases, accurate and fully descriptive medical examinations are required and if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420 (holding that rating reductions not subject to § 3.344 are still subject to general VA regulations, including 38 C.F.R. §§ 4.1, 4.2).

Evaluations of joint disabilities must include a consideration of functional loss due to the factors listed under 38 C.F.R. § 4.45, including functional loss during flare ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (an examination was inadequate when it did not discuss whether functional loss was due to pain during flare ups, despite noting the Veteran's assertions thereof); see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (applying §§ 4.40 and 4.45 to rating reductions).  In the situation when the Veteran has flare ups and the examination does not occur during a flare up, an examination is inadequate when the examiner declines to offer an opinion as to additional functional loss during flare ups due to a lack of direct observation of function under those circumstances.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Instead, the examiner is required to elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  Id. at 34-35.  

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the Board finds that the procedural requirements of 38 C.F.R. §§ 3.105(e) and 3.344 are inapplicable.  The rating reductions did not result in reduced compensation payments, as the Veteran was granted TDIU effective the same date the reductions took effect and the Veteran's payments continued unchanged, making 38 C.F.R. § 3.105(e) inapplicable.  In addition, all of the ratings were effective less than five years prior to August 2017, the effective date of the reductions, making 38 C.F.R. § 3.344 inapplicable.  See Brown, 5 Vet. App. at 418 (the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  

The May 2017 rating decision, which imposed the final reductions, clearly states that the reductions for cervical strain, left knee instability, left knee strain with limitation of flexion and right knee instability are based on the results of the January 2017 VA examinations for cervical spine and knee and lower legs.  

In both the January 2017 knee and cervical spine examination reports, the examiner stated that he was unable to say whether pain, weakness, fatigability or incoordination limit the Veteran's functional ability because, "an examiner would need to be present to determine this."  The examiner also declined to offer an opinion, citing the same reason, on the effects of pain, weakness, fatigability or incoordination regarding both repetitive use and flare ups.  In the remarks section of both reports, the examiner included an assertion that it is "not possible to determine actual degrees of additional range of motion loss due to pain and weakness on use or fatigability or incoordination during flareups, as an examiner must be present to objectively and clearly determine these additional losses, if present."  

An examination that fails to make a proper evaluation of the Veteran's limitations due to pain, weakness, fatigability and incoordination and of his limitations during flare ups, as this one, is inadequate.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The examiner expressly declined to offer an opinion as to additional functional loss during flare ups due to a lack of direct observation, as prohibited under Sharp.  The examiner also failed to elicit relevant information from the Veteran and provide an estimate of functional loss during flares based on all the evidence of record as required by Sharp.  The examinations are therefore inadequate for rating purposes.

As the January 2017 VA examinations for the cervical spine and knees and lower legs formed the basis of the reductions at issue and those examinations were inadequate, the Board finds that the reductions were improper.  The Board finds that the record at the time of the decision did not contain other competent evidence of record supporting a finding of objective improvement in the Veteran's disabilities.  As such, restoration of the prior ratings is warranted.  Brown, 5 Vet. App. at 420-21; Dofflemeyer, 2 Vet. App. 277.  The Veteran's entitlement to increased ratings for cervical strain, left knee instability, left knee strain with limitation of flexion and right knee instability is addressed further in the remand section.


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to increased ratings for his bilateral lower extremity radiculopathy and for his gastrointestinal disability.  These issues will be discussed in turn, applying the legal framework laid out above.

A.  Lower Extremity Radiculopathy

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.  The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.  As the evidence regarding the left lower extremity and right lower extremity is intertwined and is to be evaluated under the same criteria, the Board will discuss the applicable Diagnostic Codes and evidence as a whole and then discuss their application to the left and right lower extremities in turn.

Disabilities of the sciatic nerve are rated under DC 8520.  Under the DC, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating under DC 8520 is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The maximum rating of 80 percent will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  

Neuritis of the sciatic nerve is rated under Diagnostic Code (DC) 8620.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain and is rated on the scale assigned for injury of the nerve involved.  The maximum rating available for neuritis of the sciatic nerve not characterized by organic changes is moderately severe incomplete paralysis, or 40 percent.  38 C.F.R. § 4.123.

Neuralgia of the sciatic nerve is rated under Diagnostic Code (DC) 8720.  Neuralgia is characterized by dull and intermittent pain and is to be rated on a scale for the affected nerve, with a maximum equal to moderate incomplete paralysis, or 20 percent.  38 C.F.R. § 4.124.

The Veteran's VA treatment records document persistent lower extremity pain during the period on appeal, but aside from documenting persistent pain that is severe at times, they do not contain detailed descriptions of his symptoms and as such they will not be discussed in great detail.  

The Veteran was afforded a VA examination of the peripheral nerves in July 2014.  The examiner found moderate right lower extremity paresthesias and mild right lower extremity numbness.  There was no muscle atrophy and muscle strength testing showed normal strength in all areas.  The examiner concluded that the Veteran had mild incomplete paralysis of the sciatic and musculotaneous nerves in the right lower extremity and that the Veteran's left lower extremity was normal.  

The Veteran underwent another VA examination for peripheral nerves in April 2016.  The examiner noted the Veteran's statements that the symptoms are essentially persistent but worsened with certain movements and weight bearing.  The examiner found that the Veteran's symptoms included constant moderate pain bilaterally, intermittent severe pain bilaterally, moderate paresthesias bilaterally and moderate numbness bilaterally.  The muscle strength testing was 5/5 and there was no muscle atrophy.  The reflex assessment indicated that the Veteran's reflexes were hypoactive (+1) in both knees and ankles.  The sensory examination indicated decreased sensation for light touch in all lower extremities.  The examiner concluded that the Veteran had bilateral incomplete paralysis, mild, of the sciatic and musculocutaneous nerves.

In an August 2016 VA lumbar spine examination, the Veteran reported burning pain radiating down both legs and that the left leg was worse than the right.  The radiculopathy assessment found moderate constant pain bilaterally, intermittent severe pain bilaterally, moderate numbness bilaterally and bilateral sciatic nerve involvement, consistent with the April 2016 examination findings.  The examiner found bilateral mild lower extremity radiculopathy.

i.  Left Lower Extremity Radiculopathy

For all periods relevant to this appeal, the Veteran's left lower extremity radiculopathy has been rated according to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8620, which pertains to neuritis of the sciatic nerve.  The Veteran's left lower extremity radiculopathy has been rated as 20 percent disabling throughout the appeal period.  

At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's nerve disability at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran has also submitted statements that he has fatigue, weakness and pain in his legs.  The Veteran is competent to report symptoms he experiences and the Board accords his statements significant probative weight.


To warrant a rating of 40 percent, the evidence would have to show moderately severe incomplete paralysis of the sciatic nerve or moderately severe neuritis of the sciatic nerve.  As discussed, the medical evidence indicates the Veteran's incomplete sciatic nerve paralysis is mild.  With regard to neuritis, the VA examiners characterized the constant pain (excruciating at times), paresthesias and numbness associated with the Veteran's neuritis as moderate.  While the Veteran's pain at times is severe, occasional excruciating pain is encompassed in the evaluation of constant pain, and that constant pain has been classified as moderate.  The examinations also showed 5/5 muscle strength testing and no signs of muscle atrophy, reflecting essentially only sensory involvement rather than organic changes.  The Board finds that the level of severity is appropriately assessed as moderate and therefore finds that a rating in excess of 20 percent for the left lower extremity radiculopathy is not warranted.  

The Board has considered whether the Veteran's disability should be evaluated under alternative DCs.  The Veteran is already rated at 20 percent under the DC for left lower extremity neuritis of the sciatic nerve.  While the musculocutaneous nerve is also involved in the Veteran's radiculopathy, the maximum rating that may be assigned for neuritis of that nerve is a 10 percent rating for moderate impairment.  A separate rating is also not warranted as the symptoms are not separate and distinct.  38 C.F.R. § 4.14.  

All potentially applicable DCs have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a rating in excess of 20 percent for left lower extremity radiculopathy.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, an increased rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy is denied.

ii.  Right Lower Extremity Radiculopathy

For all periods relevant to this appeal, the Veteran's right lower extremity radiculopathy has been rated according to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8720, which pertains to neuralgia of the sciatic nerve.  As discussed, the maximum rating available for neuralgia is 20 percent.  38 C.F.R. § 4.124.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

The Board finds that the Veteran's right lower extremity radiculopathy should be rated under DC 8620, which pertains to neuritis of the sciatic nerve, rather than under DC 8720 for neuralgia.  The evidence of record indicates that the right lower extremity, like his left lower extremity, has bilateral loss of reflexes, sensory disturbance and moderate constant pain, with intermittent severe pain, consistent with neuritis.  38 C.F.R. § 4.123.  The Board finds that this rating better encompasses the Veteran's total disability picture, as rating under neuralgia only considers intermittent pain.  As neuralgia's maximum rating is 20 percent, while neuritis may be rated up to 40 percent, the Board finds that such change in the DC is not only supported by the evidence but of potential benefit to the Veteran.  

As previously discussed, the Veteran's right lower extremity radiculopathy is currently rated at 10 percent.  Under DC 8620, a 10 percent rating is warranted for mild neuritis, while a rating of 20 percent is warranted for moderate neuritis.  The medical evidence of record supports a finding of moderate bilateral neuritis.  The evidence indicates that the Veteran's disability in the right lower extremity, like the left, is characterized by mild bilateral sciatic nerve paralysis, moderate numbness, moderate paresthesias, moderate bilateral constant pain and severe bilateral intermittent pain.  The Board therefore assigns a rating of 20 percent, but no higher, for right lower extremity neuritis under DC 8620.  

To warrant a rating of 40 percent, the evidence would have to show moderately severe incomplete paralysis of the sciatic nerve or moderately severe neuritis of the sciatic nerve.  As discussed in the section regarding the left lower extremity, the Board finds that the level of severity of the Veteran's bilateral lower extremity neuritis is appropriately assessed as moderate and therefore finds that a rating in excess of 20 percent for the right lower extremity radiculopathy is not warranted.  Indeed moderately severe incomplete paralysis has not been shown at any point throughout the appeal period.

The Board has considered whether the Veteran's disability should be evaluated under alternative DCs.  However, as discussed in the analysis of the lower left extremity above, a separate rating for musculocutaneous nerve not warranted as the symptoms are not separate and distinct.  38 C.F.R. § 4.14.  

All potentially applicable DCs have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As discussed, the Board finds that the criteria for a rating of 20 percent under DC 8620 for the Veteran's lower right extremity radiculopathy have been met.  For these reasons, an increased rating of 20 percent, but no higher, for the Veteran's right lower extremity radiculopathy is granted.

B.  Gastrointestinal Disability

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel.  For all periods relevant to this appeal, the Veteran's gastrointestinal disability has been rated according to 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, for hiatal hernia.  

Under the DC, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent, which is the maximum rating available under the DC, is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Review of VA treatment records document treatment for the Veteran's gastrointestinal disabilities and show complaints of frequent GERD and constipation and denials of melena.  

The Veteran was provided a VA gastrointestinal examination in March 2012.  The examiner endorsed a diagnosis of GERD, noting that the Veteran reported acid problems and pain in the chest though he was not taking continuous medication.  The examiner found the presence of multiple gastrointestinal symptoms, including infrequent epigastric distress, pyrosis, reflux and regurgitation.  Test results indicated mild gastroesophageal reflux.

Another VA gastrointestinal examination was conducted in June 2013.  The Veteran reported reflux, regurgitation symptoms, some nausea and occasional vomiting.  The examiner found the presence of multiple gastrointestinal symptoms, including dysphagia, pyrosis, reflux, regurgitation, nausea (transient, 4 or more times per year, less than 1 day) and vomiting (mild, 4 or more times per year, less than 1 day).  The examiner did not find esophageal stricture or diverticulum.  The examiner assessed the Veteran with mild gastroesophageal reflux.

A third gastrointestinal VA examination occurred in August 2016.  The examiner noted the Veteran's statements of worsening and that he has pyrosis at night almost every night and severe pain once a week.  The examiner noted that the Veteran takes medication and that he is dieting.  The examiner assessed the Veteran's symptoms, finding that the Veteran has persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and substernal pain.  The examiner also found that the Veteran has sleep disturbance four or more times per year, nausea four or more times per year and vomiting four or more times per year.  

The Veteran also had VA examinations for intestinal conditions in June 2013 and August 2016.  Both noted constipation, diarrhea and abdominal pain but did not note weight loss due to the disability.  The August 2016 examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress

Again, to qualify for a disability rating in excess of 30 percent for hiatal hernia, the evidence would have to show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's digestive disability at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran has submitted statements attesting that he has acid backing up in his throat and a sour taste in his mouth.  He has also reported problems with bowel movements and frequent constipation.  The Veteran is competent to report lay-observable symptoms such as these and the Board accords them significant probative weight.

While the evidence shows that the Veteran experiences pain and vomiting related to his gastrointestinal disability, the evidence does not show material weight loss, hematemesis or melena as required for a rating in excess of 30 percent.  In fact, the VA treatment records indicate that the Veteran is engaged in weight loss programs.  

The evidence shows that the Veteran has persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and substernal pain, all of which are symptoms encompassed by the rating for 30 percent disability.  As the 30 percent rating includes pain in its disability picture, it accounts for all of the symptoms recorded in the medical evidence, with the sole exception being the Veteran's symptom of vomiting, occurring approximately four or more times per year.  The June 2013 examination characterized the Veteran's vomiting as mild and the August 2016 examination indicates that the frequency of vomiting has remained stable.  The Board therefore finds that the Veteran's disability picture related to GERD more nearly approximates the criteria required for the 30 percent rating and that a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.

The Board notes that the Veteran' s digestive disability also involves irritable bowel syndrome.  However, the Rating Schedule states that many diseases of the digestive system, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, 38 C.F.R. § 4.114  provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the diagnostic code reflecting the predominant disability picture.  The digestive system codes which are not to be combined include 7319 for irritable colon syndrome and 7346 for hiatal hernia (which rating includes GERD).

The Board finds that the predominant disability is the Veteran's GERD and its associated symptoms, rather than irritable bowel syndrome.  The Board finds that DC 7346 (hiatal hernia) more fully encapsulates the specific symptomatology associated with the Veteran's digestive system disability as it considers the Veteran's abdominal pain, regurgitation, pyrosis and arm and shoulder pain and the considerable impairment of health associated with these symptoms, while DC 7319 (irritable colon syndrome) is limited to a consideration of abdominal pain and associated constipation and diarrhea.  The Board therefore finds that the Veteran should continue to be rated under DC 7346 for hiatal hernia.  

All potentially applicable DCs have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 30 percent for hiatal hernia.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, an increased rating in excess of 30 percent for the Veteran's hiatal hernia is denied.



ORDER

The 20 percent rating for the cervical spine disability is restored.

The 10 percent rating for right knee instability is restored.

The 10 percent rating for left knee strain with limited flexion is restored.

The 20 percent rating for left knee instability is restored.

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

Entitlement to a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to regulations governing payment of monetary awards..

Entitlement to a rating in excess of 30 percent for gastrointestinal disability, hiatal hernia, is denied.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the January 2017 Board remand, VA examinations of the cervical spine and knees were provided later that same month.  As discussed above, the Board has found that the examinations were inadequate due to their failure to properly evaluate the Veteran's limitations due to pain, weakness, fatigability and incoordination and of his limitations during flare ups.  The Board therefore finds that new examinations are required.  

In addition, consideration of entitlement to a rating in excess of 30 percent for left knee strain with limited extension in its March 2017 rating decision must be deferred.  As the rating includes consideration of additional functional loss due to pain and of evidence of degenerative arthritis, the Board finds that it is inextricably intertwined with the questions of entitlement to left knee strain with limited flexion.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue). 

The Veteran also contends that he is entitled to service connection for erectile dysfunction.  Pursuant to the January 2017 Board remand, a January 2017 VA opinion was obtained regarding the etiology of his erectile dysfunction.  The Board specifically directed that the opinion should address whether the Veteran's erectile dysfunction was aggravated by his service-connected disabilities or by the medication the Veteran takes to treat them, requesting opinions as to the questions of both causation and aggravation.  However, while the opinion finds it less likely that the Veteran's service-connected disabilities specifically caused his erectile dysfunction, concerning aggravation the opinion only states that, "it is completely unknown as he has so many comorbidities that cannot be separated out."  The Board finds this conclusion inadequate as it provides no guidance as to whether it is more likely than not that the Veteran's service connected disabilities aggravated his erectile dysfunction, or even which of the Veteran's approximately 29 comorbidities the examiner found to be more likely to have aggravated the Veteran's disability.  In addition, while the examiner addressed the question of whether the Veteran's medication directly caused his erectile dysfunction, the opinion does not indicate whether those medications likely aggravated it.  

An examination, as this one, that fails to properly consider the question of whether a condition is aggravated by service-connected disabilities is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board therefore finds that the issue must be remanded for a new examination regarding the etiology of the Veteran's erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA cervical spine examination to determine the current level of severity of the Veteran's cervical spine disability.

The examiner should conduct range of motion studies including testing on both active and passive motion, in weight-bearing and non-weight bearing to include reporting if there is pain.  The examination report must confirm that all such testing has been made and reflect those testing results.  Range of motion determinations should also note the degree of additional range of motion loss that is due to any weakened movement, excess fatigability, incoordination or pain, to include on repetitive use or on flare-ups.  If the examination does not take place during a flare-up, the examiner should elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.

2.  Schedule the Veteran for an appropriate VA right and left knee examination to determine the current level of severity of the Veteran's knee disabilities.

The examiner should conduct range of motion studies including testing on both active and passive motion, in weight-bearing and non-weight bearing to include reporting if there is pain.  The examination report must confirm that all such testing has been made and reflect those testing results.  Range of motion determinations should also note the degree of additional range of motion loss that is due to any weakened movement, excess fatigability, incoordination or pain, to include on repetitive use or on flare-ups.  If the examination does not take place during a flare-up, the examiner should elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  

3.  Schedule the Veteran for an appropriate VA examination regarding the etiology of his erectile dysfunction.  

The examiner is requested to offer an opinion whether the Veteran has erectile dysfunction.  If erectile dysfunction is diagnosed, the examiner is requested to offer an opinion whether it is at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by (i.e., permanently increased in severity beyond the natural progression) his service-connected disabilities.  The examiner should provide a full opinion and rationale as to the questions of BOTH causation and aggravation.  

The examiner is also requested to specifically address the representative's July 2016 statement wherein he argued that "the [July 2014] examiner did not address the effects of any medications Veteran takes for his pain, nor did the examiner address, whether Veteran's weight gain could be attributed to his service-connected neck, back, and knee conditions, which make it nearly impossible for Veteran to maintain an active lifestyle."

The VA examiner should consider these contentions and determine whether the medications that the Veteran takes to treat his service-connected disabilities caused or aggravated (i.e., permanently increased in severity beyond the natural progression) his erectile dysfunction and whether the Veteran's obesity was an intermediate step between the service-connected disabilities and his erectile dysfunction.  The examiner should again offer a complete opinion and rationale as to BOTH causation and aggravation.

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


